DETAILED ACTION
Claims 1 - 15 of U.S. Application No. 16494110 filed on 9/13/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. The Applicant argues that amended claims 1, and 14 over comes the applied rejections. In particular, the Applicant argues:

    PNG
    media_image1.png
    258
    974
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    129
    763
    media_image2.png
    Greyscale

The Examiner respectfully disagree. The cooling channels (38) are indeed disposed within the respective slot (the slot which is defined between the teeth 24 and poles 34) and radially closed off by the members 36, there is no evidence that the coolant exits the channel (38) radially in the radial direction. That being said, the rejection to claims 1 – 15 to El-Antably in view of Umeda et al. as amended is valid.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 9, 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over El-Antably et al. (US 20070200441; Hereinafter, “El-Antably”) in view of Umeda et al. (US 5965965; Hereinafter, “Umeda”).
Regarding claim 1: El-Antably discloses a stator (14) for an electrical machine (10) having a central axis (shaft 16), the stator (14) comprising:
a stator winding (28) and,
a stator yoke (20) having a plurality of slots (21);
 wherein the respective inner section (the parts of coil 28 inside the slot 21) of each conductor segment (the conductors forming the coils 28) are embedded (fig. 2) into a respective slot (21);
wherein a duct (38) for coolant flow (cooling oil 40) in the axial direction (fig. 3) is formed in one or more (fig. 2) of the slots (21), the duct (38) disposed within the slot (21) so that coolant may flow only along the axial direction (since the duct is bounded by the coils and the strip members 36, so the coolant has no way to escape or exit from the duct 38) from one end of the slot (21) and may not exit the slot radially (out of the duct 38);

wherein the first coolant chamber (50 or 52) is fluidically connected to the ducts (38) to conduct coolant (40) into and /out of the ducts (38; fig. 4).
El-Antably dos not specifically show that the stator winding includes a plurality of conductor segments connected to one another, wherein each conductor segment has one respective axially internal inner section and two axially external outer section.
Umeda discloses a stator winding includes a plurality of conductor segments (33; fig. 3) connected to one another (see fig. 5), wherein each conductor segment (33) has one respective axially internal inner section (33a, and 33b; fig. 3) and two axially external outer section (33c, and 33d; fig. 5).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the coils of the stator of El-Antably with the stator winding includes a plurality of conductor segments connected to one another, wherein each conductor segment has one respective axially internal inner section and two axially external outer section as disclosed by Umeda since using the hair pin wiring disclosed by Umeda is known to increase the slot fill ratio.
Regarding claim 2/1: El-Antably in view of Umeda discloses the limitations of claim 1 and El-Antably further discloses that the first coolant chamber (50), in the first axial end region (defined by ring 46), feeds coolant (40; fig. 4) into the ducts (38); and an opposite second axial end region (defined by ring 48) defines a coolant outlet (at chamber 52) side of the ducts (38).
Regarding claim 3/2/1: El-Antably in view of Umeda discloses the limitations of claim 1 and Umeda further discloses that electrical connections (at the end 33d of each of the segments 33) for the stator winding (formed by segments 33) to be connected to an outer electrical circuit (such as power supply circuit which is a must for the operation of the stator) wherein the electrical connections (at end 3d) are arranged exclusively in the second axial end region (the top part of fig. 5 of Umeda).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the coils of the stator of El-Antably in view of Umeda where the electrical connections  for the stator winding to be connected to an outer electrical circuit wherein the electrical connections are arranged exclusively in the second axial end region as further disclosed by Umeda to ease forming the electrical connections of the stator and reducing the manufacturing steps.
Regarding claim 4/1: El-Antably in view of Umeda discloses the limitations of claim 1 and El-Antably further discloses that in a second axial end region (at end ring 48) opposite the first axial end region (at end ring 46), a second coolant chamber (52) fluidically encapsulated in relation to a surrounding area (fig. 3); Wherein the second coolant chamber (52) surrounds at least a portion of the respective outer sections of the 
Regarding claim 6/1: El-Antably in view of Umeda discloses the limitations of claim 1 and El-Antably further discloses that the stator winding (28) includes, in the region of the inner sections (the part of the coils disposed in the slots 21), an impregnating agent (resin 30) fluidically sealing-off the ducts (38) in relation to an outer surrounding area (fig. 2).
Regarding claim 7/1: El-Antably in view of Umeda discloses the limitations of claim 1 and Umeda further discloses that the stator winding is formed by electrically connecting a large number of prefabricated hairpin-shaped conductor elements (33); and, each of the hairpin-shaped conductor elements (33) includes two inner sections (33a, and 33b).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the coils of the stator of El-Antably in view of Umeda wherein the stator winding is formed by electrically connecting a large number of prefabricated hairpin-shaped conductor elements; and, each of the hairpin-shaped conductor elements includes two inner sections as further disclosed by Umeda to increase the slot fill ratio, thus to increase the efficiency of the electrical machine.
Regarding claim 8/1: El-Antably in view of Umeda discloses the limitations of claim 1 and Umeda further discloses that the stator winding is formed by electrically connecting a number of prefabricated rod-shaped (33 are rod shaped/rectangular shaped) and/or L-shaped conductor elements.

Regarding claim 9/1: El-Antably in view of Umeda discloses the limitations of claim 1 and El-Antably further discloses that the ducts (38) are defined by intermediate spaces between the respective inner sections of the conductor segments (28; fig. 2), extending in the axial direction (fig. 3-4), or the ducts are defined by coolant pipes within which the respective inner sections are arranged.
Regarding claim 14: El-Antably discloses an electrical machine (10) comprising:
A rotor (18);
A stator winding (28); and
a stator yoke (20) having a plurality of slots (21);
 wherein the respective inner section (the parts of coil 28 inside the slot 21) of each conductor segment (the conductors forming the coils 28) are embedded (fig. 2) into a respective slot (21);
wherein ducts (38) for coolant flow (cooling oil 40) in the axial direction (fig. 3) is formed in one or more (fig. 2) of the slots (21), the duct (38) disposed within the slot (21) so that coolant may flow only along the axial direction (since the duct is bounded by the coils and the strip members 36, so the coolant has no way to escape or exit from the 
wherein the stator (14) defines, at least in a first axial end region (fig. 3-4), a first coolant chamber (first chamber 50, and/or second chamber 52) fluidically encapsulated from surrounding area (fig. 3-4), wherein the first coolant chamber (50 or 52) surrounds at least a portion of the respective outer sections (the end windings of the stator coils that extends axially out of the slots in a very well-known manner) of each of the conductor segments (coils 28), situated in the first axial end region (in which chambers 50, 52 are formed), and
wherein the first coolant chamber (50 or 52) is fluidically connected to the ducts (38) to conduct coolant (40) into and /out of the ducts (38; fig. 4).
El-Antably dos not specifically show that the stator winding includes a plurality of conductor segments connected to one another, wherein each conductor segment has one respective axially internal inner section and two axially external outer section.
Umeda discloses a stator winding includes a plurality of conductor segments (33; fig. 3) connected to one another (see fig. 5), wherein each conductor segment (33) has one respective axially internal inner section (33a, and 33b; fig. 3) and two axially external outer section (33c, and 33d; fig. 5).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the coils of the stator of El-Antably with the stator winding includes a plurality of conductor segments connected to one another, wherein each conductor segment has one respective axially 
Regarding claim 15/14: El-Antably in view of Umeda disclose the limitations of claim 14 and El-Antably further discloses that there is no can (as seen in fig. 2, the stator 14 comprising no can).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over El-Antably in view of Umeda as applied to claim 1 above and in further view of LeFlem et al. (US 20020180284; Hereinafter, “LeFlem”).
Regarding claim 5/1: El-Antably in view of Umeda discloses the limitations of claim 1 but does not disclose that the stator yoke is connected, in the first axial end region, to a covering plate; the first coolant chamber is sealed off in a fluid-tight manner in relation to the covering plate; and the covering plate defines a plurality of openings fluidically coupling the first coolant chamber to the ducts.
LeFlem discloses stator yoke (14) is connected, in the first axial end region, to a covering plate (52); the first coolant chamber (38) is sealed off in a fluid-tight manner in relation to the covering plate (52); and the covering plate (52) defines a plurality of openings fluidically coupling the first coolant chamber (38) to the ducts (324).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the stator of El-Antably in view of Umeda with stator yoke is connected, in the first axial end region, to a covering plate; the first coolant chamber is sealed off in a fluid-tight manner in relation to the covering plate; and the covering plate defines a plurality of openings fluidically .
Claims 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over El-Antably in view of Umeda as applied to claim 1 above and in further view of Iverson et al. (US 6784573; Hereinafter, “Iverson”).
Regarding claim 10/1: El-Antably in view of Umeda discloses the limitations of claim 1 but does not disclose that for at least some of the conductor segments, the respective inner sections comprise hollow conductors,; and  the ducts are defined by interiors of the respective conductors.
Iverson discloses for at least some of the conductor segments (18, 20 forming the armature bar 10), the respective inner sections comprise hollow conductors (20); and the ducts are defined by interiors (col 10, lines 25-35) of the respective conductors (20).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of El-Antably in view of Umeda with at least some of the conductor segments, the respective inner sections comprise hollow conductors; and the ducts are defined by interiors of the respective conductors as disclosed by Iverson to improve the cooling of the stator conductors.
Regarding claim 11/10/1: El-Antably in view of Umeda and Iverson discloses the limitations of claim 10 and Iverson further discloses that for at least some of the conductor segments (18, and 20), the inner sections comprise solid conductors (18).

Regarding claim 12/10/1: El-Antably in view of Umeda and Iverson discloses the limitations of claim 10 and Iverson further discloses that the hollow conductors (18) are electrically connected to one another by conductor sections in solid form (14, 16).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of El-Antably in view of Umeda and Iverson with for the hollow conductors are electrically connected to one another by conductor sections in solid form as further disclosed by Iverson to improve the cooling of the stator conductors.
Regarding claim 13/10/1: El-Antably in view of Umeda and Iverson discloses the limitations of claim 10 and Iverson further discloses that some of the respective outer sections (the armature bar 10 excluding the inner portion 12) of the conductor segments (10) comprise hollow conductors (20); and the hollow conductors (20) include, in the region of the outer sections (the two axial ends of 10), openings to feed coolant into (inlet hoses; col. 3, lines 31-35) the hollow conductor (20) and/or conduct coolant out of the hollow conductor.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of El-Antably in view of Umeda and Iverson with some of the respective outer sections  of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832